Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response file don July 11, 2022, have been received.
Claims 8, 12 and 19 are canceled.
New claims 20-23 are added.
Claims 1-7, 9-11, 13-18 and 20-23 are pending in this application and are being examined on the merits.

Terminal Disclaimer	The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,709,744, has been reviewed and is accepted (Also see Terminal Disclaimer review decision mailed on 07/11/2022).  The terminal disclaimer has been recorded.

Answer to Arguments and Withdrawn Objection(s) and Rejection(s):
The objection to claim 16 is withdrawn due to the amendments to the claim 16 filed on 07/11/2022.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn due to the amendments to claim 4 filed on 07/11/2022.
The rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,709,744 B1, is withdrawn due to the above-mentioned Terminal Disclaimer filed and approved on 07/11/2022.
Claim 12 is canceled (amendments filed on 07/11/2022), therefore the rejection of claim 12 on the basis that they contain an improper Markush grouping of alternatives, is not reinstated.

The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Heil in view of Strozzi et al., Goodman et al., and Hosoi et al., is withdrawn due to the amendments to the claims (specially claim 1) filed on 07/11/2022.

The rejection of claims 16-19 under 35 U.S.C. 103 as being unpatentable over Strozzi et al. in view of Goodman et al., is withdrawn due to the amendments to the claims (specially claim 16) filed on 07/11/2022.
Applicant’s arguments with respect to the above-mentioned Objection and Rejections are moot because they are withdrawn.

With respect to the previous rejection of claims 3 and 16 on the basis that they contain an improper Markush grouping of alternatives, Applicant argues (p. 7 last 3 paragraphs – Continued on p. 8 of Remarks filed on 7/11/2022) that “Applicant has amended claims 3 and 16 to recite that the first carrier comprises an agent configured to improving receptiveness of a tissue for colonizing probiotic bacteria is selected from: an antibiotic agent, a pH adjusting agent, a prebiotic agent, or any combination thereof. Applicant is of the opinion that a person of skill in the art would recognize that any one of the recited alternatives, e.g., an antibiotic, a pH adjusting agent, prebiotics, or their combination has the capability of increasing receptiveness of a tissue for colonization of probiotic bacteria. To this and, Applicant is of the opinion that types of such being configured to improving receptiveness of a tissue for colonizing probiotic bacteria, e.g., an antibiotic agent, a pH adjusting agent, a prebiotic agent, or their combination, are common and also would be apparent to a person of skill in the art.”, these arguments are considered but are not persuasive because neither the recited alternatives (i.e., an antibiotic agent, a pH adjusting agent, and a prebiotic agent) are all members of the same art-recognized class, nor do the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. The rejection is maintained and extended to new claim 23, and claims 21-22 because directly or indirectly they depend on claims 3 and 16.

Applicant's amendments to the claims, specifically to claims 1, 3, 5, 6, 11, 13, 16 and newly added claims 20-23 filed on 07/11/2022, necessitated the new ground(s) of rejection presented in this Office action.

Claim Objection(s):
Claims 3, 11, 16, 20 and 21 are objected to because of the following informalities:  
In claim 3, line 2, replace “improving” with –improve--.
In claim 11, line 3, after Saccharomyces, delete the blank space.
In claim 16, line 7, replace “improving” with –improve--.
In claim 20, line 3, replace “improving” with –improve--.
In claim 21, line 6, replace “improving” with –improve--.
Appropriate correction is required.

Improper Markush Group
Claims 3, 16-18 and 20-23 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In claims 3, 16 and 23, the Markush groupings of “an antibiotic agent, a pH adjusting agent, and a prebiotic agent or any combinations thereof” is improper, because the alternatives are not all members of the same art-recognized class, and the alternatives do not all share both a substantial structural feature and a common use that flows from the substantial structural feature.
Suggestion: set forth each alternatives in a series of independent claims.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
New Matter Rejection:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: 
In claim 1 “the first carrier is suitable for improving receptiveness of a tissue for colonizing probiotic bacteria”.
In claim 3: “a first agent configured to improving receptiveness of a tissue for colonizing probiotic bacteria selected from: an antibiotic agent, a pH adjusting agent, a prebiotic agent, or any combination thereof”.
In claim 16: “a first agent configured to improving receptiveness of a tissue for colonizing probiotic bacteria selected from: an antibiotic agent, a pH adjusting agent, a prebiotic agent, or any combination thereof”.
           Regarding claim 1, because the specification while provides support for “a pH modifier that improves the receptiveness of vaginal tissue for colonizing probiotic bacteria” (see for example, specification paragraph [0105]), it does not necessarily provide support for “the first carrier is suitable for improving receptiveness of a tissue for colonizing probiotic bacteria”, as recited in amended claim 1.
Regarding claims 3 and 16, because the specification while provides support for “a pH modifier that improves the receptiveness of vaginal tissue for colonizing probiotic bacteria” (see for example, specification paragraph [0105]), it does not necessarily provide support for “a first agent configured to improving receptiveness of a tissue for colonizing probiotic bacteria selected from: an antibiotic agent, a pH adjusting agent, a prebiotic agent, or any combination thereof”, as recited in amended claims 3 and 16.
Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 16, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3 the Markush group “bacteria selected from: an antibiotic agent, a pH adjusting agent, a prebiotic agent, or any combination thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “selected from:” with –is selected from a group consisting of--.

In claim 13 the Markush group “being in the form of a suppository, tablet or microcapsule” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “being in the form of” with –is in a form selected from a group consisting of--.

In claim 16 the Markush group “first agent being selected from an antibiotic, a pH adjusting agent, a prebiotic agent, or any combinations thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: “being selected from” with –is selected from a group consisting of--.

In claim 21 the Markush group “comprise at least one of: (i)  or (ii) …” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: “comprise at least one of:” with –is a carrier selected from a group consisting of--.

In claim 23 the Markush group “second agent being selected from an antibiotic, a pH adjusting agent, a prebiotic agent, or any combinations thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: “being selected from” with –is selected from a group consisting of--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 3 the recitation “said first carrier comprises a first agent …” fails to further limit the subject matter of the claim upon which it depends.
Suggestion to obviate the rejection: In claim 3, line 2, before comprises, insert --further--.

In claim 5 the recitation “said second carrier comprises a lipophilic carrier” fails to further limit the subject matter of the claim upon which it depends.
Suggestion to obviate the rejection: In claim 5, after carrier, replace “comprises” with –is--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusions:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651